Citation Nr: 0402683	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  99-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right heel 
disability.

4.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1960 to June 1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 1999, a 
statement of the case was issued in April 1999 and a 
substantive appeal was received in September 1999.  The 
veteran testified at a Board hearing at the RO in July 2003.

At the July 2003 Board hearing, the veteran raised a claim of 
entitlement to an increased rating for his service-connected 
arthritis, left hand and left knee.  This matter is referred 
to the RO for appropriate action.  


REMAND

The veteran submitted additional evidence at the July 2003 
Board hearing.  He expressly declined to waive RO review of 
this additional evidence.  Therefore, this case must be 
remanded to the RO for review of the additional evidence.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that the veteran testified at the July 
2003 Board hearing that the psoriasis had spread to his right 
hand and elbows.  The original grant of service connection in 
October 1995 referred to psoriasis of the "left waist and 
elbows."  The April 1999 statement of the case also referred 
to psoriasis of the left waist and elbows.  However, in a 
subsequent rating decision in July 2002, the service-
connected disability was described simply as "psoriasis."  
It is therefore unclear whether the RO considered the 
veteran's psoriasis over all affected parts of his body in 
assigning the disability rating.  Clarification is necessary.  

It also appears that a VA skin examination is in order in 
view of the veteran's testimony regarding psoriasis 
involvement in additional areas of his body. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.

2.  The veteran should be scheduled for a 
VA skin examination to ascertain the 
extent of his psoriasis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly report all 
findings to allow for evaluation under 
VA's rating criteria.  The examiner 
should specifically report the percentage 
of the entire body affected as well as 
the percentage of exposed areas affected.  
The nature and type of medication 
prescribed for the psoriasis should also 
be addressed.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought as to the issues in 
appellate status can be granted.  In 
reviewing the increased rating for 
psoriasis issue, the RO should clearly 
indicate all body areas being considered.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




